Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electromagnetic flow meter having electrode accommodating hole and a submersion chamber forming an inflow/outflow port.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is not clear by the phrase, “a submersion distal-end part (40H) of each of the sensing electrodes located closer to the measurement flow path (20R) than the seal member (36) when the entire reduced diameter of the electrode (40) as labeled in Fig. 11A is extending from the wider end (40B) to the extreme end (40A) as to how is the submersible distal end part closer to (20R) than (36)? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Heizenroeder (2017/0350738).
Regarding claim 14, Heizenroeder teaches an electromagnetic flowmeter (10) comprising: a flow path housing (12) having a measurement flow path (18) in which water flows under a magnetic field; a pair of electrode accommodating holes (electrode receptacle 20) formed in the flow path housing and communicating with the measurement flow path in a direction intersecting the magnetic field; a pair of sensing electrodes (24) fitted in the pair of electrode accommodating holes to detect a potential difference between two points inside the measurement flow path; a seal member (42) providing a seal between an inner surface of each of the electrode accommodating holes (inner wall 32) and an outer surface of each of the sensing electrodes (see annotate figure below); a submersion distal-end part (26) of each of the sensing electrodes located closer to the measurement flow path than the seal member; a pair of submersion chambers (see annotated figure below) that are parts of the pair of electrode accommodating holes each located closer to the measurement flow path than the seal member 

    PNG
    media_image1.png
    426
    619
    media_image1.png
    Greyscale

Regarding claim 15, Heizenroeder teaches an O-ring as a seal member (42, 62) and a hole protrusion projecting inward from an edge of the submersion chamber on a side facing the measurement flow path (Fig. 7) and having the outflow/inflow port inside. 
Regarding claim 16, Heizenroeder teaches the O-ring is spaced away from the hole protrusion (Fig. 4).
Regarding claim 17, Heizenroeder teaches the outflow/inflow port is oval or elliptic (58, Fig. 6 and Fig. 8), the submersion chamber has a circular cross section with a diameter larger than an entire length in a major axis direction of the outflow/inflow port, and the submersion distal-end part has a circular cross section with a diameter smaller than an entire length in a minor axis direction of the outflow/inflow port, and is arranged in a center of the outflow/inflow port (Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-41 are rejected under 35 U.S.C. 103 as being unpatentable over Heizenroeder in view of Goegge et al. (2010/0313675) (hereinafter Goegge).
Regarding claim 18, Heizenroeder teaches the oval or the elliptic shape has a major axis direction perpendicular to an axial direction of the measurement flow path (Fig. 8) but does not teach to be in parallel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a person having ordinary skill in the art to design as such since it would function equally 
Regarding claim 19, Heizenroeder teaches gaps as claimed (see annotated fig. 8 below) but does not explicitly teach a gap with a width of 0.2 mm or more between both ends in the minor axis direction of the outflow/inflow port and the submersion distal-end part, and a gap with a width of 0.7 mm or more between both ends in the major axis direction of the outflow/inflow port and the submersion distal-end part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a specific dimension of the gaps in order to permit a limited flow of fluid to flow therethrough.

    PNG
    media_image2.png
    512
    684
    media_image2.png
    Greyscale

Regarding claim 20, while Heizenroeder teaches all the claimed features except for the measurement flow path including the pair of submersion chambers having a rectangular cross-sectional shape with four corners thereof being rounded, and the entire length in the minor axis direction of the outflow/inflow port is 0.7 to 1 times a distance between rounded curved surfaces of inner faces of the measurement flow path, Goegge teaches measurement flow path including the pair of submersion chambers having a rectangular cross-sectional shape with four corners thereof being rounded (para 0043). It would be obvious toe a person having ordinary skill in the art to design the rectangular flow path as taught by Goegge in the device of Heizenroeder since it is nothing more than an obvious variant of the measurement flow path that would function equally to direct the flow. As to the length of the outflow/inflow port being of 0.7 to 1 time a distance between rounded curved surfaces of the inner faces of the measurement path is nothing more than an obvious design choice in order to form a smooth transition of flow.
Regarding claims 21-23, Heizenroeder in view of Goegge teach all the claimed features except for explicitly teach a gap with a width of 0.2 mm or more between the outflow/inflow port and the submersion distal-end part. To design a specific gap width between the outflow/inflow port and the submersion distal-end part would be nothing more than a matter of design choice that would permit fluid to flow therethrough in order to prevent blockage of the passage in case dust particle or other debris enters the port.

Regarding claims 30-38, Heizenroeder teaches all the claimed features the outflow/inflow port being circular or polygon and the submersion chamber having a circular cross section larger than the outflow/inflow port, and the submersion distal-end part having a circular cross section and being arranged in a center of the outflow/inflow port. It is nothing more than an obvious variant of the circular port design as it does not solve any critical issues that need to be solved other than permitting of the flow to flow therethrough.
Regarding claims 39-41, Heizenroeder teaches the outflow/inflow port includes a circular opening with a circular cross section, and extended parts (58) extended respectively from an upstream end and a downstream end of the circular opening, and the submersion distal-end part has a circular cross section and is arranged in a center of the circular opening (Fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neuburger et al. (2012/00177698) teach insulating layer provided into the feed-through holes for the electrodes. Saito et al. (2017/0160114) teach a gap formed between the electrodes and the inner surface of the pipe to discharge air bubbles. Kerrom (2010/0300212) and Hafner et al. (5,955,681) teach inflow/outflow ports within the wall of the flow pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/11/2021